Name: Commission Implementing Regulation (EU) No 1191/2014 of 30 October 2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases
 Type: Implementing Regulation
 Subject Matter: environmental policy;  deterioration of the environment;  information and information processing;  trade policy;  tariff policy
 Date Published: nan

 5.11.2014 EN Official Journal of the European Union L 318/5 COMMISSION IMPLEMENTING REGULATION (EU) No 1191/2014 of 30 October 2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 19(7) thereof, Whereas: (1) Commission Regulation (EC) No 1493/2007 (2) established the format for the report to be submitted by producers, importers and exporters of certain fluorinated greenhouse gases in accordance with Regulation (EC) No 842/2006 of the European Parliament and of the Council (3). Regulation (EC) No 842/2006 has since been repealed by Regulation (EU) No 517/2014. Article 19 of Regulation (EU) No 517/2014 establishes new reporting obligations concerning the production, import, export, feedstock use and destruction of the substances listed in Annex I and II of Regulation (EU) No 517/2014. This Regulation should therefore replace Regulation (EC) No 1493/2007. (2) With a view to ensuring uniformity and coherency in the collection of data and to limiting administrative burden, undertakings should submit the information required under Article 19 of Regulation (EU) No 517/2014 by means of an electronic reporting tool containing the relevant forms for their individual activities provided by the European Environmental Agency, accessible from the website of the European Commission. (3) Data on quantities of HFCs exported in equipment that is manufactured in the EU for this purpose, although not relevant for the reference value and quota calculation, provided on a voluntary basis, may be useful for the monitoring of the economic impacts of the reduction of the quantities of HFCs placed on the market. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24(1) of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 The reports required in accordance with Article 19 of Regulation (EU) No 517/2014 shall be submitted electronically using the reporting tool based on the format set out in the Annex to this Regulation which is made available on the website of the Commission for that purpose. Article 2 Regulation (EC) No 1493/2007 is repealed. Article 3 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 30 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Regulation (EC) No 1493/2007 of 17 December 2007 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, the format for the report to be submitted by producers, importers and exporters of certain fluorinated greenhouse gases (OJ L 332, 18.12.2007, p. 7). (3) Regulation (EC) No 842/2006 of the European Parliament and of the Council of 17 May 2006 on certain fluorinated greenhouse gases (OJ L 161, 14.6.2006, p. 1). ANNEX GENERAL EXPLANATIONS Unless otherwise stated in the reporting sections of this Annex, the reported data shall cover the activities of the undertaking during the calendar year for which the report is submitted. The units of measurement, the gases covered, the level of detail and an indication of the year in which activities are to be reported for the first time are specified separately in each reporting section. The general format of the reporting tool is set out in the following reporting sections. The numbering of the sections presented below has no relevance with the numbering of Regulation (EU) No 517/2014 or the electronic reporting tool, but is used in the formulas for the automatic calculation of certain values. Reporting sections Section 1: To be filled in by producers of gases  Article 19(1) and (2) of Regulation (EU) No 517/2014 and point 1(a) and (c) of Annex vii to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Annex I or Annex II of Regulation (EU) No 517/2014. Quantities of mixtures containing those substances placed on the market shall be reported, also indicating the amounts used as components of these mixtures from other sources than own production. INFORMATION TO BE REPORTED COMMENTS 1A Total quantity of production from facilities in the Union 1B  quantity of production from facilities in the Union consisting of recovered by-production or unwanted products where that by-production or those products have been destroyed in the facilities prior to the placing on the market Reports from producers which carry out destruction on the total quantities destroyed shall be made in reporting section 8 1C  quantity of production from facilities in the Union consisting of recovered by-production or unwanted products where that by-production or those products have been handed over to other undertakings for destruction and had not been placed on the market previously The undertaking carrying out the destruction shall be identified AUTOMATICALLY CALCULATED QUANTITIES 1D Total quantity of own production destroyed which has not been placed on the market previously 1D = 1B + 1C 1E Production available for sale 1E = 1A  1D Section 2: To be filled in by importers of gases  Article 19(1) of Regulation (EU) No 517/2014 and point 2(a) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Annex I or Annex II to Regulation (EU) No 517/2014, for mixtures containing at least one of those gases or for each gas or mixture contained in imported pre-blended polyols. Only bulk imports shall be reported here, including quantities shipped alongside equipment for the purpose of charging that equipment after import, but not quantities contained in equipment. Imports of gases contained in products or equipment shall be reported in reporting section 11. All imports shall be reported, except imports for transit through the Unions customs territory or imports under other procedures that allow for a temporary movement of the goods on the customs territory provided that in the latter case the goods remain no longer than 45 days on the customs territory. INFORMATION TO BE REPORTED COMMENTS 2A Amount imported into the Union Section 3: To be filled in by exporters of gases  Article 19(1) and (2) of Regulation (EU) No 517/2014 and point 3(a) and (b) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Annex I or Annex II to Regulation (EU) No 517/2014, for mixtures containing at least one of those gases or for each gas or mixture contained in exported pre-blended polyols. Only exports of bulk gases, including any quantities shipped alongside equipment for the purpose of charging that equipment after export, shall be reported under this Section. Quantities from own production or own import supplied to other undertakings in the Union for direct export shall be reported in reporting Section 5. INFORMATION TO BE REPORTED COMMENTS 3A Total amount exported from the Union 3B Exported amounts from own production or import AUTOMATICALLY CALCULATED QUANTITIES 3C Exported amount purchased from other undertakings within the Union 3C = 3A  3B INFORMATION TO BE REPORTED 3D Amount exported for recycling 3E Amount exported for reclamation 3F Amount exported for destruction Section 4: To be filled in by producers and importers of gases  Article 19(1) of Regulation (EU) No 517/2014 and points 1(d), 2(b) and 2(d) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Annex I or Annex II to Regulation (EU) No 517/2014 or for mixtures containing at least one of those gases or for each gas or mixture contained in pre-blended polyols. INFORMATION TO BE REPORTED COMMENTS 4A Total 1st January stocks 4B  thereof: 1 January stocks of quantities from own import or production 4C  thereof: 1 January stocks of quantities from own import or production, previously not placed on the market In particular unsold own production and own imports not released for free circulation AUTOMATICALLY CALCULATED QUANTITIES 4D  thereof: 1 January stocks of quantities from own import or production, previously placed on the market In particular own imports released for free circulation 4D = 4B  4C 4E Other 1 January stocks In particular from purchases within the Union 4E = 4A  4B INFORMATION TO BE REPORTED 4F Total 31st December stocks 4G  thereof: 31 December stocks of quantities from own import or production 4H  thereof: 31 December stocks of quantities from own import or production, previously not placed on the market In particular unsold own production, own imports not released for free circulation AUTOMATICALLY CALCULATED QUANTITIES 4I  thereof: 31 December stocks of quantities from own import or production, previously placed on the market In particular own import released for free circulation 4I = 4G  4H 4J  thereof: Other 31 December stocks In particular from purchases within the Union 4J = 4F-4G INFORMATION TO BE REPORTED 4K Amount reclaimed by the undertaking itself 4L Amount recycled by the undertaking itself AUTOMATICALLY CALCULATED QUANTITIES 4M Total amount physically placed on the market 4M = 1E + 2A  3B + 4C  4H Section 5: Quantities for uses exempted under Article 15(2), to be filled in by producers and importers of hydrofluorocarbons  Article 19(1), (2) (3) and (4) of Regulation (EU) No 517/2014 and points 1(b) and 2(a) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each hydrofluorocarbon (for gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014, for mixtures or pre-blended polyols containing at least one of those gases). INFORMATION TO BE REPORTED COMMENTS 5A Quantity imported into the Union for destruction The undertaking/s carrying out the destruction shall be specified. Reports from importers which also carry out destruction themselves on the quantities destroyed shall be made in reporting Section 8. 5B Quantity used by a producer or importer in feedstock applications or supplied directly by a producer or an importer to undertakings for use in feedstock applications The feedstock using undertaking/s shall be specified Reports from producers or importers which are also feedstock users themselves on their feedstock use shall be made in reporting section 7. 5C Quantity supplied directly to undertakings for export out of the Union, where those quantities were not subsequently made available to another party within the Union prior to export On a voluntary basis, quantities supplied directly to undertakings for manufacturing of equipment in the Union, where such equipment is subsequently directly exported out of the Union The exporting undertaking/s shall be specified. Verification documents should be provided. Only hydrofluorocarbons in bulk shall be reported, not quantities contained in products or equipment. Data on supply for the manufacturing of equipment that is directly exported may be provided for information purposes, and should specify the exporting equipment manufacturer and quantities that were exported. 5D Quantity supplied directly for use in military equipment The undertaking receiving the quantity for use in military equipment shall be specified. 5E Quantity supplied directly to an undertaking using it for the etching of semiconductor material or the cleaning of chemicals vapour deposition chambers within the semiconductor manufacturing sector The receiving semiconductor manufacturer shall be specified. 5F Quantity supplied directly to an undertaking producing metered dose inhalers for the delivery of pharmaceutical ingredients The receiving producer of metered dose inhalers for the delivery of pharmaceutical ingredients shall be specified. Section 6: Categories of application of gases for the EU market, to be filled in by producers and importers of gases  Article 19(1) and (2) of Regulation (EU) No 517/2014 and points 1(a), and 2(a) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Annex I or Annex II to Regulation (EU) No 517/2014 or mixture containing at least one of those gases. INFORMATION TO BE REPORTED COMMENTS 6A Export For hydrofluorocarbons, the amount reported here [6A] shall be the same amount or higher as that reported in reporting section 5 as supplied directly to undertakings for export out of the Union, where those quantities were not subsequently made available to any other party within the Union, prior to export [5C]. 6B Destruction For hydrofluorocarbons, the amount reported here [6B] shall be the same amount or higher as that reported in reporting section 5 as imported into the Union for destruction [5A]. 6C Military equipment For hydrofluorocarbons, the amount reported here [6C] shall be the same amount or higher as that reported in reporting section 5 as supplied directly for use in military equipment [5D]. 6D Refrigeration, air-conditioning and heating 6E Other heat transfer fluids 6F Production of foams 6G Production of pre-blended polyols 6H Fire protection 6I Aerosols  medical dose inhalers For hydrofluorocarbons, the amount reported here [6I] shall be the same amount or higher as that reported in reporting section 5 as supplied directly to an undertaking producing metered dose inhalers for the delivery of pharmaceutical ingredients [5F]. 6J Aerosols  other uses 6K Solvents 6L Feedstock For hydrofluorocarbons, the amount reported here [6L] shall be the same amount or higher as that reported in reporting section 5 as used by a producer in feedstock applications or supplied directly by a producer or an importer to undertakings for use in feedstock applications [5B]. 6M Semiconductor manufacture For hydrofluorocarbons, the amount reported here [6M] shall be the same amount or higher as that reported in reporting section 5 as supplied directly to an undertaking using it for the etching of semiconductor material or the cleaning of chemicals vapour deposition chambers within the semiconductor manufacturing sector [5E]. 6N Photovoltaics manufacture 6O Other electronics manufacture 6P Electrical switchgear equipment 6Q Particle accelerators 6R Magnesium die casting operations 6S Anaesthetics 6T Other or unknown application Other application/s shall be specified, and unknown application shall be explained by the reporter. 6U Leakage during storage, transport or transfer 6V Accountancy adjustments Where such quantities are reported, an explanation should be provided AUTOMATICALLY GENERATED CALCULATIONS OF QUANTITIES 6W Total quantities for the categories for applications 6W = 6A + 6B + 6C + 6D + 6E + 6F + 6G + 6H + 6I + 6J + 6K + 6L + 6M + 6N + 6O + 6P + 6Q + 6R + 6S + 6T + 6U + 6V If data are reported correctly, then the total quantities for the categories of applications [6W] will correspond to the calculated total quantity supplied to the Union market [6X]. 6X Total quantity supplied to the Union market 6X = 1E + 2A  3B + 4B  4G + 4K Section 7: To be filled in by feedstock users of gases  Article 19(3) of Regulation (EU) No 517/2014 and point 5 of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each gas listed in Annex I or Annex II to Regulation (EU) No 517/2014 or mixture containing at least one of those gases. Only quantities actually used as feedstock shall be reported here. Where hydrofluorocarbons (gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixture containing at least one of those gases) were produced or imported by the undertaking using them as the feedstock, the quantities used shall be reported in section 5 as well. Where the undertaking produced or imported those gases and subsequently sold them for use as feedstock to other undertakings, the quantities supplied shall only be reported in reporting section 5, specifying the feedstock using undertaking. INFORMATION TO BE REPORTED COMMENTS 7A Amount used as feedstock by the undertaking itself Section 8: To be filled in by undertakings having destroyed gases  Article 19(2) of Regulation (EU) No 517/2014 and point 4 of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each fluorinated greenhouse gas listed in Annex I or Annex II to Regulation (EU) No 517/2014 or mixture containing at least one of those gases. The total quantities destroyed by the reporting undertaking themselves are to be reported. Undertakings which are producers shall also report on the quantities of its own production which have been destroyed, in reporting section 1. Undertakings which are importers of hydrofluorocarbons (gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixture containing at least one of those gases) shall report the quantities of its imports which have been destroyed, in reporting section 5. Quantities sent for destruction to other undertakings in the EU shall not be reported here. Quantities exported for destruction outside the EU shall be reported in 3F. INFORMATION TO BE REPORTED COMMENTS 8A Amount destroyed by the reporting company using high temperature combustion 8B Amount destroyed by the reporting company using thermal desorption 8C Amount destroyed by the reporting company using other technologies The employed destruction technologies shall be specified AUTOMATICALLY CALCULATED QUANTITIES 8D Total amount destroyed by the undertaking itself 8D = 8A + 8B + 8C INFORMATION TO BE REPORTED 8E 1 January stocks waiting to be destroyed 8F 31 December stocks intended for destruction waiting to be destroyed Section 9: To be filled in by producers or importers having authorised the use of a hydrofluorocarbon quota to undertakings placing on the market refrigeration, air conditioning and heat pump equipment charged with hydrofluorocarbons  Article 19(1) of Regulation (EU) No 517/2014 and points 1(e) and 2(c) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities in 2015 (by 31 March 2016 at the latest). Quantities shall be reported in tonnes of CO2 equivalents with accuracy to 1 tonne of CO2 equivalent, without distinction between different hydrofluorocarbons. Only authorisations issued during the calendar year for which the report is submitted shall be reported. INFORMATION TO BE REPORTED COMMENTS 9A Quantities subject to authorisations to use a quota given to producers or importers of pre-charged equipment under Article 18(2) of Regulation (EU) No 517/2014 The undertaking receiving the authorisation shall be specified. Section 10: To be filled in by undertakings which have received their quota exclusively on the basis of a declaration pursuant to Article 16(2) of Regulation (EU) No 517/2014 and which have authorised the use of a hydrofluorocarbon quota to undertakings placing on the market refrigeration, air conditioning and heat pump equipment charged with hydrofluorocarbons pursuant to second subparagraph of Article 18(2) of Regulation (EU) No 517/2014  Article 19(1) of Regulation (EU) No 517/2014 and points 1(e) and 2(c) of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities in 2015 (by 31 March 2016 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each hydrofluorocarbon (gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixture containing at least one of those gases). All hydrofluorocarbon supplies linked to the authorisations issued during the calendar year for which the report is submitted, as reported under section 9, shall be reported in this reporting section. This information is needed to verify compliance with Article 18(2) of Regulation (EU) No 517/2014. INFORMATION TO BE REPORTED COMMENTS 10A Amount of gas supplied to undertakings, to which authorisations were issued for the placing on the market refrigeration, air conditioning and heat pump equipment charged with hydrofluorocarbons. The receiving undertaking/s shall be specified. With the report, undertakings should submit additional proof for all physical supplies reported here (e.g. invoices). Section 11: To be filled in by undertakings having placed on the market gases contained in products or equipment pursuant to Article 19(4) of Regulation 517/2014  Article 19(4) of Regulation (EU) No 517/2014 and point 6 of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2014 (by 31 March 2015 at the latest). Quantities of fluorinated greenhouse gases listed in Annex I or Annex II to Regulation (EU) No 517/2014 or mixtures containing at least one of those gases contained in the products and equipment shall be reported in metric tonnes with accuracy to the third decimal place, by category. In addition to the total quantity of gases, the number of units shall be reported per category, unless otherwise stated. Producers of products or equipment manufactured in the Union shall not report on products and equipment where the contained gases were previously imported into or produced in the Union. Where a producer itself produces bulk gas in the Union for use in the Union for manufacturing their products and equipment, its reporting on production (reporting section 1) would similarly cover the relevant gas amounts, so these amounts shall also not be reported in this section. Importers of products or equipment containing a fluorinated greenhouse gas listed in Annex I or II to Regulation (EU) No 517/2014 shall report on all gas containing imports released by customs for free circulation in the Union. Imports of pre-blended polyols are not to be reported in this section but in section 2. Where hydrofluorocarbons (gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixture containing at least one of those gases) contained in imported refrigeration, air conditioning or heat pump equipment had previously been exported from the Union, and had been subject to the hydrofluorocarbon quota limitation for placing on the market, that shall be reported in reporting section 12 in order to prove compliance with Article 14 of Regulation (EU) No 517/2014. The categories of products or equipment listed below include components intended for the specified product or equipment categories. The term direct design refers in particular to air-to-air, water-to-air, brine-to-air systems; the term indirect design in particular to air-to-water, water-to-water, brine-to-water systems, including hydronic heat-pumps. AUTOMATICALLY CALCULATED QUANTITIES COMMENTS 11A Stationary equipment for comfort cooling or heating 11A = 11A1 + 11A2 + 11A3 + 11A4 + 11A5 + 11A6 + 11A7 + 11A8 + 11A9 + 11A10 + 11A11 + 11A12 + 11A13 + 11A14 INFORMATION TO BE REPORTED 11A1 Stationary equipment for comfort cooling/heating, direct design: Standalone/monobloc units of moveable type 11A2 Stationary equipment for comfort cooling/heating, direct design: standalone/monobloc units of rooftop type 11A3 Stationary equipment for comfort cooling/heating, direct design: standalone/monobloc units of other type The equipment type/s shall be specified. 11A4 Stationary equipment for comfort cooling/heating, direct design: single split units charged with 3 kilograms or more of refrigerant 11A5 Stationary equipment for comfort cooling/heating, direct design: single split units charged with less than 3 kilograms of refrigerant 11A6 Stationary equipment for comfort cooling/heating, direct design: multi split units 11A7 Stationary equipment for comfort cooling/heating, indirect design: standalone/monobloc units for domestic use 11A8 Stationary equipment for comfort cooling/heating, indirect design: standalone/monobloc units for commercial or industrial use 11A9 Stationary equipment for comfort cooling/heating, indirect design: standalone/monobloc units for other use The intended use/s shall be specified. 11A10 Stationary equipment for comfort cooling/heating, indirect design: split units for domestic use 11A11 Stationary equipment for comfort cooling/heating, indirect design: split units for commercial or industrial use 11A12 Stationary equipment for comfort cooling/heating, indirect design: split units for other use The intended use/s shall be specified. 11A13 Stationary equipment for comfort cooling/heating, both direct and indirect: standalone/monobloc units 11A14 Stationary equipment for comfort cooling/heating, both direct and indirect: split units AUTOMATICALLY CALCULATED QUANTITIES 11B Stationary equipment for refrigeration 11B = 11B1 + 11B2 + 11B3 + 11B4 + 11B5 + 11B6 + 11B7 + 11B8 + 11B9 + 11B10 + 11B11 + 11B12 + 11B13 + 11B14 INFORMATION TO BE REPORTED 11B1 Stationary equipment for refrigeration, direct design: standalone/monobloc units for domestic use 11B2 Stationary equipment for refrigeration, direct design: standalone/monobloc units for commercial or industrial use 11B3 Stationary equipment for refrigeration, direct design: standalone/monobloc units for other use The intended use/s shall be specified. 11B4 Stationary equipment for refrigeration, direct design: split units for commercial or industrial use 11B5 Stationary equipment for refrigeration, direct design: split units for other use The intended use/s shall be specified. 11B6 Stationary equipment for refrigeration, indirect design: standalone/monobloc units for commercial or industrial use 11B7 Stationary equipment for refrigeration, indirect design: standalone/monobloc units for other use The intended use/s shall be specified. 11B8 Stationary equipment for refrigeration, indirect design: split units for commercial or industrial use 11B9 Stationary equipment for refrigeration in indirect design: split units for other use The intended use/s shall be specified. 11B10 Stationary equipment for refrigeration, both direct and indirect: standalone/monobloc units 11B11 Stationary equipment for refrigeration, both direct and indirect: split units 11B12 Stationary equipment for process cooling or heating in direct design 11B13 Stationary equipment for process cooling or heating in indirect design 11B14 Stationary equipment for process cooling or heating, both direct and indirect 11C Heat pump tumble dryers AUTOMATICALLY CALCULATED QUANTITIES 11D Stationary heating/air conditioning including heatpumps as well as refrigeration (HACR) equipment for any other purposes 11D = 11D1 + 11D2 + 11D3 INFORMATION TO BE REPORTED 11D1 Stationary HACR equipment for any other purposes, direct design The equipment type/s and purpose/s shall be specified. 11D2 Stationary HACR equipment for any other purposes, indirect design The equipment type/s and purpose/s shall be specified. 11D3 Stationary HACR equipment for any other purposes, both direct and indirect The equipment type/s and purpose/s shall be specified. AUTOMATICALLY CALCULATED QUANTITIES 11E Mobile refrigeration equipment 11E = 11E1 + 11E2 + 11E3 + 11E4 INFORMATION TO BE REPORTED 11E1 Mobile refrigeration equipment for refrigerated light duty vehicles (e.g. vans) 11E2 Mobile refrigeration equipment for refrigerated heavy duty vehicles (including trucks and trailers) 11E3 Mobile refrigeration equipment for refrigerated ships 11E4 Any other mobile refrigeration equipment The equipment type/s shall be specified. AUTOMATICALLY CALCULATED QUANTITIES 11F Mobile air conditioning equipment 11F = 11F1 + 11F2 + 11F3 + 11F4 + 11F5 + 11F6 + 11F7 + 11F8 + 11F9 INFORMATION TO BE REPORTED 11F1 Mobile air conditioning equipment for passenger cars 11F2 Mobile air conditioning equipment for buses 11F3 Mobile air conditioning equipment for vans (light duty vehicles) 11F4 Mobile air conditioning equipment for trucks and trailers (heavy duty vehicles) 11F5 Mobile air conditioning equipment for agricultural, forestry and construction vehicles and machinery 11F6 Mobile air conditioning equipment for rail vehicles 11F7 Mobile air conditioning equipment for ships 11F8 Mobile air conditioning equipment for aircrafts and helicopters 11F9 Any other mobile air conditioning equipment The equipment type/s shall be specified. AUTOMATICALLY CALCULATED VALUE 11G Total refrigeration, air conditioning or heat pump equipment 11G = 11A + 11B + 11C + 11D + 11E + 11F 11H Foam products 11H = 11H1 + 11H2 + 11H3 + 11H4 INFORMATION TO BE REPORTED 11H1 Extruded polystyrene (XPS) insulation boards Quantities of XPS boards shall be reported in units of cubic metres (next to quantities of contained fluorinated gases in units of metric tonnes) 11H2 Polyurethane (PU) insulation boards Quantities of PU boards shall be reported in units of cubic metres (next to quantities of contained fluorinated gases in units of metric tonnes) 11H3 One component foam (OCF) The measurement unit can be pieces of OCF cans (next to quantities of contained fluorinated gases in units of metric tonnes) 11H4 Other foam products The product category/ies shall be specified. Imports of pre-blended polyols (e.g. in foam systems/containers) shall not be reported here but rather in section 2. Quantities of foam products shall be reported in units of either cubic metres, metric tonnes, or pieces of product/equipment (next to quantities of contained fluorinated gases in units of metric tonnes) 11I Fire protection equipment (including systems incorporated in vehicles) 11J Medical or pharmaceutical aerosols 11K Non-medical aerosols 11L Medical equipment (without aerosols) 11M Switch gear for transmission and distribution of electricity 11N Other electrical transmission and distribution equipment 11O Particle accelerators 11P Other products and equipment containing gases listed in Annex I or Annex II of Regulation (EU) No 517/2014 The product or equipment category/ies shall be specified. The measurement unit can be either volume, weight or pieces of product/equipment. (next to quantities of contained fluorinated gases in units of metric tonnes) AUTOMATICALLY CALCULATED QUANTITIES 11Q Total of products and equipment containing fluorinates gases listed in Annex I or Annex II of Regulation (EU) No 517/2014 11Q = 11G + 11H + 11I + 11J + 11K + 11L + 11M + 11N + 11O + 11P Section 12: To be filled in by importers of refrigeration, air conditioning or heat pump equipment charged with hydrofluorocarbons, where the hydrofluorocarbons contained in the imported equipment had previously been exported from the Union and acquired by manufacturers of equipment directly from the exporting undertaking, and had been subject to the hydrofluorocarbon quota limitation for placing on the Union market  Article 19(5) of Regulation (EU) No 517/2014 and point 6 of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities carried out in 2017 (by 31 March 2018 at the latest). Quantities shall be reported in metric tonnes with accuracy to the third decimal place, separately for each hydrofluorocarbon (gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixture containing at least one of those gases). INFORMATION TO BE REPORTED COMMENTS 12A Amount of hydrofluorocarbons charged into the imported equipment for which the hydrofluorocarbons had previously been exported from the Union and which had been subject to the hydrofluorocarbon quota limitation for placing on the Union market The HFC exporting undertaking/s and the year/s of export shall be specified. Section 13: To be filled in by importers of refrigeration, air conditioning or heat pump equipment charged with hydrofluorocarbons, where the hydrofluorocarbons contained in the equipment are accounted for in the quota system through the use of authorisations  Article 19(5) of Regulation (EU) No 517/2014 and point 6 of Annex VII to Regulation (EU) No 517/2014 Applicable for the first time to reporting on activities in 2017 (by 31 March 2018 at the latest). Quantities shall be reported in tonnes of CO2 equivalents with accuracy to 1 tonne of CO2 equivalent, without distinction between different hydrofluorocarbons (gases listed in Section 1 of Annex I to Regulation (EU) No 517/2014 or mixture containing at least one of those gases). Undertakings shall report on all received authorisations to use hydrofluorocarbon quotas which cover the placing on the market of hydrofluorocarbons contained in refrigeration, air conditioning or heat pump equipment during the calendar year for which the report is submitted. INFORMATION TO BE REPORTED NOTES 13A Quantities subject to authorisations to use hydrofluorocarbon quotas received under Article 18(2) of Regulation (EU) No 517/2014 The authorising undertaking/s and the year when authorisation was given shall be specified.